internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b06-plr-150298-02 date date legend distributing target controlled assets business a b c d the d trust e f the f trust the g trust a b c d e f g h i j dear this letter responds to your letter dated date submitted on your behalf by your authorized representative requesting rulings under sec_368 and sec_355 additional information was received in letters dated october and date the information submitted in your letters is summarized below distributing and target are closely held common controlled corporations with horizontally integrated businesses target is engaged in business and distributing holds assets which it leases to target and also maintains the shareholders of distributing are a c b d c b the d trust d and the f trust d the shareholders of target are a e b a and the g trust e a is the sole beneficiary of the g trust b d and e are a’s daughters b and c are husband and wife and d is the trustee and beneficiary of the d trust e and her husband f are the trustees of the f trust as trustees e and f have the sole power to vote the distributing stock owned by the f trust at the end of the trust’s life the corpus will inure to e and f’s children e and her husband on the one hand and a b and c on the other hand have divergent views as to the current operations and future direction of the business to address this problem and to allow each group of shareholders to concentrate on the business that that group is interested in the parties have devised the following plan target will merge with and into distributing in a statutory merger that is intended to qualify as tax-free under sec_368 after this merger the shareholders of distributing will be a h b j c f the d trust i the f trust i and the g trust g distributing will redeem all of its stock held by the d trust in exchange for two notes each note will represent the redemption of the trust’s interests in the separate businesses conducted by distributing it is intended that this redemption will qualify as a complete termination of interest within the meaning of sec_302 distributing will form controlled by contributing to it part of its business as well as one of the notes which is attributable to the part of the business transferred to it distributing will distribute all of its interests in controlled to the f trust in exchange for all of its interests in distributing distributing and controlled will each make elections to be taxed as s_corporations the following representations have been made in connection with the proposed transaction a b the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled as determined under sec_357 the liabilities assumed in the transaction as determined under sec_357 were incurred in the ordinary course of business and are associated with the assets being transferred c no investment_credit determined under sec_46 has been or will be claimed d e f g h i j k l m with respect to any property transferred between distributing and controlled distributing neither accumulated its receivables nor made extraordinary payments of its payables in anticipation of the distribution no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for indebtedness incurred in the ordinary course of business or for obligations resulting from arm’s-length agreements to share services or facilities for a brief transitional period subsequent to the distribution distributing and controlled may be engaged in a certain transaction for a transitional period payments made in connection with such transaction if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s-length no two parties to the transaction are investment companies as defined in sec_368 and iv the indebtedness if any owed by controlled to distributing after the distribution will not constitute stock_or_securities no part of the consideration to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the fair_market_value of controlled stock and other consideration to be received by each shareholder of distributing will be approximately equal to the fair_market_value of distributing stock surrendered by the shareholder in the exchange the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the gross assets of the part of the business directly conducted by distributing immediately after the distribution will have a fair_market_value that is greater than percent of the total fair_market_value of distributing’s gross assets at that time the five years of financial information submitted by distributing on behalf of controlled is representative of distributing’s present operations of that part of the business and with regard to such portion of the business there have been no substantial operational changes since the date of the last financial statements submitted n o p q r s t u the gross assets of the part of the business to be conducted by controlled immediately after the distribution will have a fair_market_value that is greater than percent of the total fair_market_value of controlled’s gross assets at that time following the distribution distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of the business conducted by distributing prior to the consummation of the transaction the distribution of controlled is primarily carried out for the following corporate business_purpose fit and focus the distribution is motivated in whole or substantial part by this corporate business_purpose there is no plan or intention by any shareholder to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the distribution except for the redemption described in step there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five year period determined after applying sec_355 ending on the date of the distribution the distribution is not a part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled distributing is not an s_corporation within the meaning of sec_1361 but immediately before the distribution distributing will be eligible to make an s_corporation_election pursuant to sec_1362 distributing and controlled will elect to be an s_corporation pursuant to sec_1362 on the first available date after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled the merger described in step will qualify as a tax-free reorganization under sec_368 and no gain_or_loss will be recognized in whole or in part as a result of the merger after the distribution the f trust will not retain an interest in distributing including an interest as an officer director employee or creditor v w x y based solely on the information submitted and the representations made we have concluded that the transfer by distributing of part of the business to controlled in exchange for all of the controlled voting common_stock and the assumption by controlled of certain liabilities followed by the non-pro rata distribution by distributing of all of the controlled stock to the f trust will constitute a reorganization within the meaning of sec_368 of the internal_revenue_code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon its receipt of controlled stock in exchange for the transfer of assets to and the assumption_of_liabilities by controlled sec_361 and b and sec_357 no gain_or_loss will be recognized by controlled upon its receipt of assets in exchange for its issuance of shares of controlled stock sec_1032 controlled's basis in the assets received from distributing will equal the basis of such asset in the hands of distributing immediately prior to the transfer sec_362 the holding_period of each asset received by controlled from distributing will include the period during which distributing held such asset sec_1223 distributing will not recognize gain_or_loss upon the distribution of the stock in controlled to the f trust sec_361 no gain_or_loss will be recognized to and no amounts will be included in the income of the f trust upon its receipt of controlled stock sec_355 the basis of the controlled stock in the hands of the f trust will be the same as the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by the f trust will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the day of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed concerning the tax consequences of steps and this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely office of associate chief_counsel corporate reginald mombrun assistant branch chief branch cc
